           CASE 0:20-cv-00967-JRT-HB Doc. 29 Filed 11/25/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA



MICHELLE A. BAKER,
                                                       Civil No. 20-967 (JRT/HB)
                     Plaintiff,

v.
                                                        ORDER ON REPORT
CENLAR FSB, et al,                                    AND RECOMMENDATION

                     Defendants.


      Michelle A. Baker, c/o 16167 Unity Street NW, Andover, MN 55304, pro se
      plaintiff.

      Orin J Kipp, WILFORD GESKE & COOK, P.A., 7616 Currell Boulevard, Suite
      200, Woodbury, MN 55125, for defendant Cenlar FSB.

      Christopher Steven Comstock, Lucia Nale, Nathan Rice, Thomas Vangel
      Panoff, MAYER BROWN LLP, 71 South Wacker Drive, Chicago, IL 60606, for
      defendant CitiMortgage, Inc.

      United States Magistrate Judge Hildy Bowbeer entered a Report and

Recommendation on 09/29/2020. No objections have been filed to the Report and

Recommendation in the time period permitted.

      Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

      IT IS HEREBY ORDERED that:

      1.      Defendant CitiMortgage, Inc.’s Motion to Dismiss [Doc. No. 8] is GRANTED;
           CASE 0:20-cv-00967-JRT-HB Doc. 29 Filed 11/25/20 Page 2 of 2




      2.      Plaintiff Michelle A. Baker may file within fourteen days file, should she so
              choose, an amended complaint that includes her previous allegations
              against Defendant Cenlar FSB and that expounds on her claims against
              Defendant CitiMortgage, Inc.;

      3.      Dismissal of Plaintiff Michelle A. Baker’s claims against Defendant
              CitiMortgage, Inc. is WITHOUT PREJUDICE; and

      4.      Plaintiff Michelle A. Baker’s Motion to Dismiss Defendant’s Motion to
              Dismiss [Doc. No. 14] is DENIED.
      5.


Dated: November 24, 2020
in Minneapolis, Minnesota                 s/John R. Tunheim
                                          JOHN R. TUNHEIM
                                          Chief Judge
                                          United States District Court




                                             2
